
	
		II
		112th CONGRESS
		2d Session
		S. 2088
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  double the amount of start-up expenses entrepreneurs can deduct from their
		  taxes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Start-up Support
			 Act of 2012.
		2.Permanent
			 doubling of start-up expenses deduction
			(a)In
			 generalClause (ii) of section 195(b)(1)(A) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 $5,000 and inserting $10,000, and
				(2)by striking
			 $50,000 and inserting $60,000.
				(b)Conforming
			 amendmentSubsection (b) of section 195 of the Internal Revenue
			 Code of 1986 is amended by striking paragraph (3).
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2011.
			
